       AO 108 (Rev. 06/09) Application for a Warrant to Seize Property Subject to Forfeituie                                                     F~LED
                                                                                                                                                DEC 0 5 2018
                                               UNITED STATES DISTRICT COURT
                                                                                   for the
                                                               Eastern District ofNorth Carolina

                       bi the Matter of the Seizure of                                  )
                                                                                        )
                       (Briefly describe .the property to be seized)                    )          case No.       6: l~-mj- 2of5S-.:S6,
    PNC Bank accounts 5384574726 and 5384574742                                         )
                                                                                        )



                                                       .APPLJCATION FOR~ WAR~~
                                                TO SEIZE PROPERTY SUBJECT   FORFEITURE              to
               I, a federal law el'}forcement officer or attorney for the government, request a seizure warraµt and state under
    • penalty ·of perjury that I have reason to believe that the following property in the        · Eastern     District of
             North Carolina            is subject to forfeiture to the United States of America under       18.   U.S.C. §
        981 and 982 . (describe the property):
        See Attachment A




                   The application is b.tlsed on these facts:
      · See attachedJaffidavit                     ·




                   0 Continued on the attached sheet.
           {4t4-a.~9-·.
                       Applicant's signature

    . . ftol$EXa:A · /2tc.lf/I-~ ~ · Spfi:J'ITLAsGJtJr                                             . &le.. .:r.   n..: H~f ~,    %>ecaj ~<WY+
               ·       Printed name and title                                                  ,            .       . Printed ilame and title


         his   ~    dayofDecember2018,                 ~ '"~~ J"P,,-r /eJ.t{._'J'. f#iLJ-t(>                                                      appeared before
.       via reliable electronic means~ced under oath, and attested to the contents of this~.                                            Pf      l~      '


      """' J Old.. W"I~                                                                               ~
      . City and state:      ~~ tJv                                                                    JAMES E. GATES, U.S. Magistrate Ju._:d_,._ge.:.____
                                                                                                                      Printed name and litle




                           Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 1 of 51
                                    SEALED .
                           AFFIDAVIT IN SUPPOR~ OF
                 APPLICATION FOR A SEARCH AND SEIZURE WARRANT


STATE OF NORTH CAROLINA

COUNTY ·OF WAKE, tb wit:.


      We, ERIC J. PHILLIPS and ROBERT A. RICHARDS, _being first duly

sworn, do hereby depose.· and say: ;

                                           INTRODUCTION

      1.        We rri.ake this affidavit             ~n    support of a seizure warrant

pursuant        to    18   U.S. C.    §§    981 (b)        an.d    982 (b) (1) ,    to    seize         for

purposes of civil and/or criminal forfeiture                              the funds and assets .

described below as property /representing .the. proceeds of, involved

in, or facilitating violations of, 18 U.S.C. §§ 18 U.S.C. §§ 371

(Conspiracy),          1956 (a) (1)        (Laundering            of   Monetary     Instruments),·
                                                                                              . \"

1956 (a) (2)         (International Money           Laundering),             1957 ·(engaging             in

monetary transactions in property derived from specified unlawful

activity),       1956 (h).      (money laundering conspiracy),                       and offenses

against     a    foreign       nation       involving         the      bribery,, of . a              public

official:

                     a. The     balance        of        · funds        in      account       · number

     237011763905,            (hereinafter "BOA 3905") in the name of Leonid·

     I.     Teyf      at   Bank      of    America. in            an   amount      not   to      exce.ed

     $14, 676, 108,           the    proceeds       of     LEONID       I.   TEYF' s     specified




          Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 2 of 51
 unlawful      activities         that        have    been     depositeq        into   the

 account;

            b. The         balance       of       funds      ·in      account      number

 237025336014,        (hereinafter "BOA 6014") in.the name of Tatyana

A.   Teyf     at     Bank    of   America· in         an     amount    not    to   exceed

$17, 924, 9.07, . the        proc.eec;ls ·of ·LEONID          I.    TEYF' s     specified

unlawful       activities         that        have    been ·deposited           into   the

account;

            c. The         balance       of       funds      in     account.       number

237026903.844,        (hereinafter "BOA ·3844") .in the name of Tatyana.

Teyf Revocable Trust, Tatyana A. Teyf, and Leonid I. Teyf at

Bank of America in an amount not to exceed $2, 777, 022,                               the ·

proceeds of LEONID I.                TEYF's specified unlawful activities

that have been deposited into the account;

            d. The     balance·        of        funds       in     account        number

237027279409;         (hereinafter "BOA 9409") in the name of Leonid

Teyf Revocable        ~rust,      Leonid I.       ~eyf,    and Tatyana A. Teyf at

Bank of America in an amount not to exceed $4,036,952,                                 the

proceeds of LEONID I.              TEYF' s       specified unlawful activities

that have been. deposited into the account;

            e. The     balance         of        f u~ds      in     account        number

237005851991,        (hereinafter "BOA 1991") in the name of Leonid

I.   Teyf    at    Bank     of    America        in   an   amount     not     to   exceed

$14,939,556!         the    proceeds        of    LEONID     I.    TEYF's     specified


 Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 3 of 51
unlawful         activities       that        have       been        deposited         into.       th~.


account;

          . f.   Th~     balance         of         funds        in        ·account       number

23703438974$, ·(hereinafter "BOA 9748~') in the name of Tatyana

Teyf at Bank of America in an amount not to exceed $9, 000, 000,

the      proce.eds      of     LEONID         I.        TEYF's        specified. unlawful

activities that have been depos.ited into the account;

           g. The        balance        of          funds        in        account ·      number

237018033285,          (hereinafter "BOA ·3285") in the name of Leonid

I. Teyf and Tatyana A. Teyf at Bank of America in an amount·

not to exceed $5,962,121,                the·      proceed~          of LEONID I. TEYF's

specified unlawful activities .that have been deposited into

the account;

           h. The balance of funds in account number 696801736,

(hereinafter "BOA 1736") in the .name of New Market Way, LLC 1

Leonid I. Teyf
          .
               and Tatyana A.. Teyf at Bank . of America in an

amount not to exceed $1, 3 OO, O0 O,                     the proceeds of LEONID I .

TEYF's specified unlawful activities that have been deposited:

into the account;

          i.The         balance      of            funds      in          accom).t ·    numbers ,

291016.08l314,         (hereinafter ·"BOA. 1314")                I    .   (hereinafter "BOA

1292")    and 291015873691,              (hereinafter                "BOA 3691")        in     the
                                                                                               "
names of CTK Transportation, Inc., Leonid.·r. Teyf and Alexey

Timofeev at        Bank      of · America          in    an   amount         not   to ·exceed·


 Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 4 of 51                                       3~
 $jb~ooo, $56,000,         and $60,000, respectively, the proceeds of

LEONID I. TEYF's specified unlawful.activities that h?-ve been
                .                     '        -
deposited into the CTK Transportation, Inc. a.ccounts.

           j . The :    balance       of       funds       in        account     number
                                                                                    ~




291022321563,          (hereinafter "BOA 1563") · in the· names of CTK .

Transportation, Inc., Alexey Timofeev, and Tatyana A. Teyf at

Bank of America           in an amount Il0°t               to    exceed $4 0 I 0 0 0 I    the.

proceeds of LEONID I.               TEYF' s        specified unlawful activities

that have been deposited into the account;

           k .. The     balance.          of   ' funds          in     a:ccount     number

291024427892,          (he.ndnafter "BOA 7892") in the name of Alexey

Timofeev and Ole.sya Timofeeva at Bank of America in an amount

not   to    exceed      $25, 000,     the      proceeds         of    LEONID   I.   TEYF' s

specified unlawful activities that have been deposited into

the account . ·

           1. The       balance        of          funds        in     account      number

237012294884,          (hereinafter "BOA 4884") in the name of Alexey

Timof eev and Olesya Timof eeva at .Bahk of America in an amount

not   to exceed $267,.500,            the proceeds              of    LEONID I.     TEYF's

specified unlawful activities that have been deposited into

the account;

           m. The balance of funds in account number 868433951,

(hereinafter "FCB 3951") in the name of_Tatyana Teyf at First

Citizens. Bank in an amount not                      to exceed $2, 450, boo,             the


 Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 5 of 51
·proceeds of LEONID I. ·TEYF' s           specified urilawful activities

 that have been deposited into the account;

            n ..The balance of funds in account number 878320918,

  (hereinafter "FCB 0918") in the name of Tatyana Teyf at First

 Citizens Bank in an amount not to exceed $2,400,000,                     the

. proceeds of . LEONID . I.    TEYF' s    specified unlawfu~. activities

 that have been deposited into the account;

            o. The balance of funds· in account number 5401101502,

 (hereinafter BB&T 1502")          in the names of Leonid I. Teyf and . ·

 Grigory L. Teyf at BB&T in an ·amount not to exceed $5, 035, 000,

 the   proceeds     of     LEONID    I.     TEYF's    specified    unlawful

 activities that have been deposited into the account;

            p. The balance of funds in account number 868433812,

 (hereinafter "FCB 3812")          in.the names of Leonid I. Teyf and

 Grigory L. Teyf at First Citizens Bank in an .amount not to

 exceed -$5,035,007, the proceeds of LEONID I. TEYF's specified

 unlawful     activities      that   have    been    deposited    into   the

 account;

           g. The balance of funds in account number 878320897,

 (hereinafter "FCB 0897")        in the names_ of LeOnid I. Teyf and

Grigory L. Teyf at First Citizens• Bank in an amount not to

. exceed $5, 000, 000, .the proceeds of LEONID I. TEYF' s         spec~fied


unlawful     activities     that     have   been     deposited    into   the

account;


  Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 6 of 51
            r. The balance of funds in account number 5208134304,

  (hereinafter. "BB&T 4304")         in the name of Lank Ventures,                LLC

 at BB&T i.n an amount not. to_ exceed $1,000;000, the proceeds

 of LEONID I. TEYF' .s specified unlawful activities that have

·been deposited into the a_ccount;

            s. 'I'he balance of funds in account number 5384574726,

  (hereinafter "PNC 4726")          in the names of Leonid I. Teyf and

 Grigory     L.   Teyf   at   PNC    Bank   in    an    amount   not    to   exceed

 $5, 035_, 000,    the   proceeds     of    LEONID -I.        TEYF' s    specified

 unlawful      activities     that     have      been    deposited       into    the

 account;

            t. The balance of funds in account number 5384574742,

 (hereinafter "PNC 4742") _ in the names of Leonid I. Teyf and

 Grigory    L. · Teyf    at_ PNC    Bank    in   an     amount   not    to - exceed

 $5,035,00P,       the   proceed~     of    LEONID      I.   TEYF's     specified

 unlawful· activities         that    have       been    deposited      into     the

 account;

           u. TEYF's black 2014 Mercedes Benz S550V, with VIN #

- WDDUG8CB9EA008419,      purchased on or          ~bout     October 25,      2013,

with   funds      traceable _ to     the    criminal      proceeds      of   TEYF' s·

unlawful specified activity.·

           v. T. Teyf's black 2014 Mercedes Benz 8550, with VIN

#WDDUG8CB9EA009828, purchased ·on or about February 3,· 2014,




  Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 7 of 51
      with        funds    traceable        to . the    criminal      proc'eeds. of        TEYF' s

      unlawful specified activity.'

                   w, T.       Teyf's    white,     four     door,    2018    Mercedes       Benz

      8560   I    with VIN # WDDUG8DB8JA368001,                    purchased on or about

      June 4, 2018, with funds traceable to the criminal proceeds

      of TEYF's unlawful specified activity ..

                   x. TEYF' s black, 2018 Mercedes Benz 863 AMG 4MA, with

     VIN # WDDUG8JBOJA394158, purchased on or about February 27,

     2018, wi:th funds traceable to the criminal proceeds of TEYF's

     unlawful specified·activity.

                                 NATURE OF INVESTIGATION

     2.          The    United    States      is    investigating         LEONID      I.    TEYF,

TATYANA A. TEYF, ALEXEY TIMOFEEV, JOHN P.                          COTTER and others for

violations         of     18     U.S.C ..    §§     371      (Conspiracy),         1956 (a) (1)

(Laundering of Monetary Instruments),                        1956 (a) (2)    (International..

Money Laundering),              1957    (engaging .in monetary transactions                    in

property    deriv~d       from specified unlawful activity)., 1956 (h)                     (Money

LaunderingConspiracy),                 26 U.S.C.       §§   7201    (Attempt to evade or

defeat    tax),         7203     (Willful     failure        to    file     return,        supply

information, or pay tax, .7206(1)                  (Fraud and false statements), and

offenses against a foreign nation involving the bribery of a public

official.

     3.      These violations arise from TEYF's transfer of




         Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 8 of 51
                                                                                              .·(£
 criminally      de~ived    proceeds of specified unlawful activity into

 the United. States arid use of financial                insti"tutions within the

 United States to conceal pr disguise the . source,                  ownership,    and

 control of said criminal proceeds, and from the eipending of such

proceeds.

           BACKGROUND OF INDIVIDUALS, ENTITIES, AND ACCOUNTS

Individuals

      4.        According to Form I-134, Affidavit of _Support filed with

the   Department       of     Homeland       Security,    U.S.     Citizenship     and

Immigration Services,            in the name of TEYF and a~pearing to have

been signed by TEYF and dated on or about December 28, 2010:
                                                ..
           a.        LEONID      ISAAKOVICH · TEYF       ( "TEYF")   was    porn   in

      Beryozki, Gomelskiy Raion, Belarus on or about September 16;

      1961.

           b.       TEYF      l:ias   been    in . the    United     States    since

      approximately December 20, 2010 and was previously a resident

      G>f Russia.

           c.       TEYF had been the President of Delta Plus,                   LLC,

      since May 2010 and previously served as President of FG Delta

      Plus from April 20,os to May 2010.

      5.    According       to    Form   I-14 O,   Immig:i;-ant   Worker   Petition,

filed with the Department of Homeland Security, U.S. Citizehship

and Immigration Services, dated. November 3,                 2010,   and signed by

John P. Cotter on behalf of Delta _Plus, LLC, TEYF graduated from


       Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 9 of 51
                                                                                    8~
Moscow Cooperative Institute of Centrosoriz wfth a degre~ in Trade

and Economics in 1982. and from· the North-Western ·Academy of Public

Administration in St. ·Petersburg, Russia with a degree in Law in

1998.

        6.         John    P.   Cotter     ("Cotter"),        a    citizen    of   the   United

States, was born on or about January 1, 1968. In 2010 Cotter, as

shareholder of Delta Plus, LLC, the United States based subsidiary

of FG Delta Plus, sponsored TEYF to receive·                         a   Urtited States.Visa.

        7.         Lisa Cotter ("L.      Cott~r")      is the spouse of Cotter.·

        8.         Tatyana      Anatolyevna     Teyf        (a/k/a   Tatiana
                                                                 "T·. Teyf") ,
                                                             [
TEYF' s      spouse,       is a citizen of :Russia and· currently a resident

legal alien of the United                Stat~s.       T.    Teyf was born on or about

July 28, 1977 in Russia.

      9.          According to Forll). I-539,          Application to Extend/Change

Noni.mmigrant Status, in the name of Olesya Timofeeva, dated March

10, 2015:

              a.          Alexey Timofeev       ("Timofeev")         is a citizen of the

     Russian Federation, born on or about December 9, 1980;

              b.          Timofeev   has    been     .in     the     United    States    since

     approximately October 28, 2014.

              c.          Olesya Timofeeva ("Timofeeva"), Timofeev's spouse,

     is.a Russian citizen,               b~rn   on or about April 14, 1977.

             d.       · Timofeeva. has        been     in    the     United   State9     since

     approximately October 28, 2014, pursuant to a B-2 Visa.


        Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 10 of 51
        According         to   Timofeev,        Timof eeva          has    had      a        personal

 relationship with T. Teyf. for over twenty (20) years; and T. Teyf

 sponsored Timofeeva's B-2 Visa application.

 Entities

        10.    Fishing Group (FG) Delta Plus is a multinational company

 headquartered in Volodarskiy, :R.ussia, and was organized on or about:.

· April 8,    2002. FG Del ta Plus reportedly has over fifteen hundred

 (1, 500) employees, eighty (80) fishing ves'sels, and annual revenue

 in excess of $14 Million (USD) and is one                     o~   the larg.est fisheries

 and fish processing plants in the Volga region of· Russia.

        11.   Delta        Plus,   LLC,    is     a     Limited           Liability          Company

 organized in the State of North Carolina for the primary                                    p~rpose


·of operating an urgent care clinic; and is an 80% owned subsidiary

of FG Delta Plus. According to the Operating Agreement, Cotter and

L. Cotter are each 10% owners ·of Delta ~1us, LLC. In addition to

being     partial        owner.s   of   Delta     Plus,    LLC,           Cotter        serves     as

Operations.Manager and L. Cotter has served as Office Manager of

Delta Plus, LLC;

        12.   Voentorg is a Russian corporation that provided contract.

services      to   the    Russian military            during    the       period        of    TEYF' s

specified unlawful activity.              Between 2010 and 2012,                   exact dates

unknown, TEYF served as the Deputy Director of Voentorg. As such,

TEYF arranged .for subcontractors in Russia to fill                                the various

goods    and services          required of      Voentorg'. s          contract. with             the


         Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 11 of 51
 Russian Ministry of Defense.

             13.         CTK Transportation    Incorporated           ("CTK Transportation,

 Inc.   11
             )   was      incorporated in the State of            Illinois,     on or about

 December 27, 2012. According to corporate registration documents,

 Timof~ev            is the registered agent, TEYF is the President, and Cotter

 is the Secretary.of CTK Transportation,                     Inc. CTK Transportation,

 inc.        is believed to be us·ed by ·TEYF to launder money here in the

 United States.

             14 ;        · Carolina Transport Group,      Inc.    ("Carolina Transport 11   )




was incorporated in the.State of                     Illinois~.   on or about August 25,

2014.            According       to· corporate   I   registration· documents,        Manuel

. Vasilyev is t'he registered agent, T. Teyf is the President, Alex ·

Sviridov is the Secretary, and Timofeev ·is the Director of Carolina

Transport, which is believed to be used by TEYF here in the Uni.ted

States              to    launder   criminal     proceeds        of    specified   unlawful

activity.

        15.          Lank Ventures, LLC was incorporated in the State of North

Carolina,. on or ~bout May 26, 2017. According to the Articles of

Incorporation, Nikita Zhitov, TEYF, and Alexei Polyakov are listed·

as the Members/Organizers of Lank                      Ventur~s,       LLC.   The principal

office is listed as 2810-2A Yonkers Road, Raleigh, North Carolina

27604. Lank Ventures, LLC is -believed to be used by TEYF to launder·

money here in the United States, by purchasing multiple properties

in North Carolina.


             Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 12 of 51
      16. · Burgow Overseas Ltd. is a company registered in Tortola,

 British Virgin Island·, on or about November 9, 20.07. According to

 the corporate registration, KPM Invest, Lt'd. was· the sole director

and   Alemi    H?ldirtgs,   Ltd.    was      the    sole    shareholder, •both· of
                                                                             i.


Limassol, Cyprus. The·beneficial owner of the company was listed

as Volodymyr Kit of Gusyatin,               Ukraine.     BurgOw Overseas Ltd.        is

believed to be a shell company used by TEYF to conceal the transfer

of money from Russia to the United States.

      17.     A.S. · Fairtime· Limited         is    a     company   registered      in

T.artola,   British Virgin Island,            on or about.· December 6,           2010.

Acco:rding to the corporate registration, .KPM Invest, Ltd. was the

sole director and Alemi Holdings, Ltd. was the sole shareholder,
                                                                                          (

both of Limassol, Cyprus. The beneficial owner of the company was

listed as Michail Akatov of' Sa'int Petersburg,. Russia. A.S. Fairtime

Limited is believed to be a shell company used by TEYF to conceal

the transfer of money from Russia to the United States.

      18;   Bektop A.B.     Ltd    is   a    company registered in Tortola,

British Virgin Island, on or about June 2, 2011. According to the

corporate registration, KPM Invest, Ltd. was the sole director and

Alemi Holdings, Ltd. was the sole shareholder, both of Limas.sol,

Cyprus. The beneficial owner of the company was listed as Aleksandr

Byzov of Saint Petersburg.,        Russia. The company was dissolved on

September 14,     2016.   Bektop A.B.       Ltd.    is believed to be a shell

company used by TEYF to conceal the transfer of money from Russia


      Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 13 of 51                 1~
 to the United States.

        19.     Golston       Holdings,       Ltd     is   a   company       registered   in

 Tortola,. British Virgin              Island,       on or about    January .3,       2012.

According to the corporate registration, KPM Invest, Ltd. was tP,e

sole director and Alemi Holdings, Ltd. was the sole shareholder,

both of Limassol, Cyprus. The beneficial owner of the company was

listed as Mikhaylov Evgeny of Saint Petersburg, Russia. ·Golston

Hol~ings,      Ltd. is believed to be· a shell company used by TEYF to

conceal the transfer of money from Russia to the United States.

       20.     'Mulligan      Overseas        Ltd.    is   a   company       registered   in
                                          '-.


Tortola,       British Virgin Island,               on or a}:)out Februar::y 22,     2011 ..

According to the corporate registration, KPM Invest, Ltd. was the
          -               '               .     .                        .
sole director and Alemi.Holdi~gs, Ltd. was the sole shareholder,

both of Limassol, Cyprus. The.beneficial owner of the company was

.listed as Viktor Kudrj avtsev. of Tall in, Estonia. Mulligan Oven;ieas

Ltd~   is believed tO be a shell company .used by TEYF to conceal the

transfer of money from Russia to the United States.

       21 . . Nearstar BB Limited is a company registered in Tortola,

British Virgin Island, on or about Dece:mber 3, 2010. According to

the corporate registration, KPM Invest, Ltd. was the sole director

and    Alemi    Holdings,       Ltd.    was· the        sole   shareholder,       both. of

Limassol, Cyprus. The.beneficial owner of the company was listed

as Aleksandr Alekseev of Saint Petersburg;" Russia.                           Nearstar BB

Limited is believed to, be a shell company used by TEYF to conceal


        Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 14 of 51                     1~
 the transfer of money from Russia to the United States.

        22.     Verison Trading LTD is a company registered in Tortola,

 British Virgin Island, on or about October 20, 2010. According to

 the corporate registration, ·KPM Invest, Ltd: was the sole director

 and    Alemi    Holdil1:gs,       Ltd.   was    the   sole    shareholder,     both     of

 Limas sol, Cyprus. The beneficial owner of the company was list.ed ·

 as Valentina Osokina of Saint Petersburg,· Russia. Veriso:iJ. Trading·

 ·Ltd .. is   b~lieved   to be· a shell company- used by TEYF to concea:·l the

 transfer of money from Russia to the United States.

        23.     Greatewood Universal            Corp is a      company ·registered in

 Tortola, British Virgin Island,                on or about September 20,         2005.

 According      to     the    corporate     r~gistration,        Dmitry   Kalmykov       of

 Moscow, Russia· was the· sole director, shareholder, and beneficial

 owner of the company. Greatewood Universal Corp. is believed to he
                                                                                     ,
 a shell company used by TEJF to conceal the transfer of money from

Russia to the United States.

       24.     Foxcorp Limited is           a   company     registered    in· Tortola,

British Virgin         Island~     on or about September 26, 2008. Ac.cording

to the corporate registration, A_lexander Yakovlev of the Russian

Federation was .the sole shareholc;:l.er and beneficial owner of the

company.       There   is     no   known director      for     the   company.   Foxcorp

.Limited is believed to be a shell company used by TEYF to conceal

the transfer of money from Russia to, the United States.

       25.     Marital       Holdings     Limited is    a     company   registered       in


        Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 15 of 51
                                                                                         14~
 Tortola,     British    Virg,in     Island,    on    or    about    July    28,    2 011.

 According to the corporate registration, Cenono Management Limited

 of   Limassol,     Cyprus    .was     iisted . as        the    sole    director·     and

 shareholder, and       Dmi~ry•Kalmykov        of Moscow, Russia was listed as

 beneficial    owner     of   the    company.    Marital        Holdings    Limited     is

. believed to be a shell company used by TEYF to conqeal the transfer ·

 of money from Russia to the United States.

      26.    Alung Enterprises Limited is a company registered in the

 Republic of the Marshall Islands on or about November 30,                          2010.

 The company was "annulled" on or about January 14, ·2 015, and so no

 longer·exists. Alung Enterprises Limited is believed to be.a she.11

 company used by TEYF to conceal ·the transfer of money from Russia

to the United States.

      f.7.   Eponlo     Investments     Ltd.     is   a    British      Virgin     Isl.and

Business Company formed in the British Virgin Islands on or about

November 21,      2011 and· the ·registered agent was               Icaza,· Gonzalez-·

Ruiz & Aleman (BVI) Trust Limited. According to· the registration

documents,    the director of the company was KPM Invest Ltd.,                         Gf

Christodoulou Chadgipavlou 205,           Louloupis Court,           2nd Floor,     3036.

Limassol,    Cyprus and . the       shareholder of         the   company was Alemi

Holdings, Ltd. with the same reported address. Also according to

the original      registration·,     Stepanov Genadiy_ of St.              Petersburg,

Russia was the beneficial owner of the company. Eponlo Investments

·Ltd. is believed to be a shell company used by TEYF to conceal the


       Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 16 of 51
                                                                                      15~
 transfer of money from Russia to the United States .

      .28.     Pre.ble Group Ltd.           is a company registered in Tortola,

 British Virgin ·Island,          on    or    about      January    3,    ;:2012.    Stepanov

 Genadiy of St.. Petersburg,            Russia is also the known beneficial

 owner of Preble Group LTD. Preble Group, L~d. is believed to be a

 shell company used by.TEYF to conceal.the transfer of money from

·Russia to the United States.

      29. · Prana Investments Management,                 Inc.     is a company formed

in Panama on or about September 10, 2006 and the registered agent

was Mossack Fonseca        &   Co. According to the registration documents,

the subscribers of the company are Enders,· Inc. and Rockall,· Im;.

Also a:cc.ording to the original registration,                      the President was

Inessa     Kirsanova,      the    Treasurer        was   Roman     Perepela,         and.    the

Secretary was Denis Bannikonv. Prana Investments Management,· Inc.

is believ:ed to be a           shell company used by TEYF to conceal the

transfer of money from Russia to the United States.

     30.      Oktava Business Team Corp. is a company formed in Panama

on or about January 5, 2005 ·and the registered agent was Mossack

Fonseca      & · Co .. According       to    the    registration         documents,          the

subscribers of the company were Dul can,                   Inc.     and Winsley,            Inc.

Also ·according to the' original registration,                     the President was .

Inessa    Kirsanova,    the      Treasurer         was   Roman     Perepela,         and    the

Secretary was      Denis       Bannikonv.      Oktava     Business       Team       Corp.     is

believed, to be a shell company used by TEYF to conceal the transfer.


         Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 17 of 51
                                                                                             16(ftJ
 of· money from Russia to the- United States.
                                                                  i.•

 Financial Ac-counts

                                               Summary

        31..      Since at I.east 'December 2010, TEYF, T. Teyf,                            Cott~r,        L.

 Cotter,       Timofeev ,·       Timof eeva,       and    others        have   opened        at         least

 seventy       (70)       financial     accounts         using    over     five       (5)     domestic

financial institutions, in the names of themselves and businesses

under their control. TEYF and others have received at least .294

wires     for       an    approximate      total         of_ $39,500,000            into     fou:r:_-     (4)

accounts, BOA 3905, BOA 6014,- BOA 3844, BOA 9409, held in TEYF's

name and the names of co-conspirators at Bank of America, N.A. The

source       of     293    of    the   wires   for       approximately· $39,415, 000                     was
                                   '           -
foreign corporations and ban]?: accounts in countries commonly known

to be used for money laundering.

       32.        TEYF     and    others   transferred           the      criminally           derived

proceeds of specified unlawful activity from BOA3905, _BOA 6014,

BOA   3844~       and BOA 9409 to several other accounts under the coritrol

of TEYF and others -including .BOA 1991,                         BOA 9748,          BOA 3285,            BOA

1736, BOA 1314, BOA 4884 1               FCB 3951, BBT 1502, FCB 3812, FCB                         0897~


and   PNC .4726.          From_ the     aforementioned           accounts,           the     criminal

proceeds       of     TEYF' s     specified_ unlawful            activities          were      further

transferred into additional financial accounts and used to make

purchases in support of the lifestyles of TEYF,                                T.    Teyf Cotter,

Timo~eev,      A. Timofeeva and others, including the purchase of luxury -


        Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 18 of 51
                                                                                                          17~
automobiles and real property. More specifically, TEYF, T. Teyf,

and others made the following expenditur.es:

           a.       On or about October 25, 2 013, ·TEYF purchased a black

     2014 Mercedes Benz 8550V, with VIN # WDDUG8CB9EA008419, from

    Mercedes Benz of Cary (a Leith Automotive Group Dealer), 2400

    Autopark Boulevard, Cary, North Carolina. The purchase price

    of     the    2014   Mercedes    S550V was        $114, 364. 25.   On or about

    October 25, 2013, TEYF purchased an official check us,ing funds

    .from BOA 6014 in the amount of $112,364.25. Also on or                       ~bout


    October 25, 2013, a debit in the amount of $2,000.00 was made

    from BOA 3285 payable to "Leith Inc."

           b.       On or about February 3, 2014, T. Teyf purchased ·a

    black 2014 Mercedes Benz 8550, with VIN # #~DDUG8CB9EA009828,

    from Leith Mercedes Ben~             (a Leith Automotive Group Dealer),

    5607 Cc;tpital Boulevard, Raleigh, NC 27616 North Carolina. The

    purchase price of· the 2014 Mercedes 8550 was $116,106.95. On

    or .about February 3, 2014, T. Teyf purchased an official check

    using funds from BOA 6014 in .the amount of $114,106.95. Also

   . on or about         February 3,     2014,    a    debit   in    the   amount    of

    $2,000.00 was made from BOA 3285 payable to, "Leith Inc'."

         c.         On or about June 4, 2018, T. Teyf· purchased a white,

    four         door,    2018"     Mercedes      Benz     · 8560,         with     VIN

    # WDDUG8DB8JA368001',         from    Leith       Mercedes      Benz    (a    Leith

    Automotive       Group   Dealer),     5607    Capital      Blvd,   Raleigh,     NC


     Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 19 of 51                   18~
                                                                                      r W1
       27616. The purchase price of the white 2018 Mercedes 8560 was

       approximately $120,000. on·or about June 4, 2018, an official

       check was obtained from Bank of America from funds withdra"V:7ri

       from BOA 6014.          This' official       check was      in the    amount     of

       $118,000.00.

            d.        On or about February 27,            2018,    TEYF purchased a

       black,       2018   Mercedes        Benz     863    AMG      4MA,     with      VIN

       # WDDUG8JBOJA394l58,         from     Leith     Mercedes      Benz     (a     Leith

      Automotive       Group    Deal~r),    ·5607    Capital      Blvd,    Raleigh;    NC

       27616. The purchase price of the black 2018                  Merced~s       863 AMG

      4MA was approximately $163,000. ori or about February 27, 2018,

      official check number 490826 was made payable to Leith,. Inc.

      and obtained from PNC Bank, N.A.                from funds withdrawn from

      PNC 4726. This official check was in the amount of $'163, 000.

                                     Accounts

      33.        On or about June 3, 2011,          Cotter was removed as owner

and authorized signer from checking account BOA 3905 at Bank of

America, N.A. As of that date the only remaining individual with

signature authority over BOA ·3905 was TEYF. On or about February·

13,   2017 three beneficiaries of the account were added to the

account as   I    payable upon death ("POD") . The monthly statement dated'

January 5,        2 011, · was addressed to Cotter and· TEYF at 1526 Town

Home Drive, Raleigh, North Caro.lina 27502. The monthly statement




       Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 20 of 51
                                                                                       19~
        (




 dated January 5,            2 018,    was     addressed to TEYF             at    510   Glenwood

 Avenue, Apartment 503, Raleigh, North Carolina 27603.

       34.    On      or    about     September    18, -2012,             TEYF    opened   demand

 deposit account BOA 9409,               (a/k/a LT Revocable Trust)                  at·Bank of

 America, .N .A.          TEYF and T.        Teyf were   listed as           sole    individual

 owners and were the only authorized signers on the account.                                 The··

 monthly statement dated October 29,                     2012,    was        addressed to     LT

 Revocable Trust,           TEYF,     and T.    Teyf at 235 Franconia Way,                 Apex,

·North Carolina 27502. The monthly statement dated January 29, 2018,

 was addressed to LT Revocable Trust,                    TEXF,        and T.       Teyf at· 510

 Glenwood Avenue, Apartment 503; Raleigh, North Carolina 27603.

       35.    On or about September 18,              2012,       T.       Teyf opened demand

deposit account BOA 3844,                (a/k/a TT Revocable Trust)                 at Bank of

. America,   N .A.    TEYF and T.        Teyf were       listed as           sole    individual

·owners and were the only authorized signers on the.account.                                 The

monthly statement dated September 13,                    2012,        was addressed to TT·

Revocable Trust and T.                Teyf ·at 235    Franconia Way,               Apex,   North

Carolina 27502. The monthly statement dated January 16, 2018, was

addressed to TT Revocable Trust, T. Teyf, and TEYF at 510 Glenwood

Avenue, Apartment 503, Raleigh, North Carolina 27603.

      36.    On      or    about    February 11,     2015,       T.        Teyf    added   three

beneficiaries, as POD, to BOA 6014 at·Bank of America, N.A. As of
                                                          I           .




that date, T. Teyf was the only known owner and authorized signer

on the account. The monthly statement dated May 7,                                2012 for the


       Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 21 of 51
                                                                                             20~
 account, was addressed to T. Teyf at 235 Franconia Way,\Apex, North

 Carolina 27502.           The monthly statement dated January 5,              2018   for

the account,          was addressed to T.        Teyf at    6510   New Market Way,

Raleigh, North Carolina 27615.

        37.       On or abou.t June 23, 2015, Teyf was removed as owner and

authorized signer from demand deposit account BOA 3285. As of that

date the _only remaining individual with signature authority over
              -                    .
BOA 3285 was T .. TEYF. The monthly statement dated January 24, 2011

f_or the account, was addressed to T. Teyf and TEYF at 235 Franconia

Way,     Apex,      North    Carolina   27502.   The   monthly     statement      dated

January 24,· 2018 for the account, was addressed to T. Teyf at 6510

New Market Way, Raleigh, North Carolina 27615.

        38.       On or about June 23, 20·15, T. Teyf was removed as owner

and authorized signer ·from savings account BOA 1991. As of that

date the only remaining ind1vidual with signature authority ov~r

BOA 1991 was TEYF. The monthly statement dated June 2_8,                   2011 for

the account,         was addressed t.o -TEYF and ·T. Teyf at . 235 Franconia

Way,    Apex,       North    Carolina   27502.   The   monthly     statement     dated

January 29·,        2018    for the account,     was addressed to TEYF at 510

Glenwood Avenue, Apartment 503, Raleigh,· No3:th Carolina 27603.,

        39.       On or about November 20,        2015,    Cotter and L.        Cotter
                                                                          J.

signed· a business signature card for. demand deposi:t account BOA

2231,    a/k/a Delta Plus, LLC, .at Bank of America, N.A. Cotter and

L. Cotter were l·isted as Members of the LLC and the only authorized.


         Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 22 of 51
                                                                                      21    ~
 signers on the account. Between January 1,.2011 and De.cember 31,

 2017,    Bank of America,    N.A.   issued monthly statements to Delta

 Plus, LLC at 1526
               .
                   Town Home Drive, Apex, North Carolina
                                                    .    27502.
                                                            .                  .


         40.   On or about June 22, 2016, T. Teyf opened demand Sijl.Vings

 account BOA 9748 at Bank· of America, N.A. T. Teyf was listed as

 sole owner and was the only authorized signer on the account. Three

 (3)   benef·iciaries were included· on the account as POD.          Betweeff

 July 14, 2016 and January 16, ·201s., Bank of America, N.A. issued

 monthly statements ·to T .. Teyf and beneficiaries at 6510 New Market

 Way, Raleigh, NC 27615.

         41.   On or about September 7, · 2012,     T.   Teyf · opened demand

 deposit account BOA 1736 at Bank of America, N.A. L. TEYF               an~       T.

Teyf were listed as owner and authorized signers on the account.

·Between November 1, 2012 and June 1, 2017, Bank of America, N.A.

 is.sued monthly statements to New Market Way, LLC at 6510 New Market

Way, Raleigh, ·Ne 27615.

       42.     On or about November 28,     2014,   Timofeeva and Timofeev

opened demand deposit account BOA 4884 at Bank of America, N.A.

Timofeev and Timofeeva were listed as· owners and authorized signers

.on the account.     Between November 3,     2014 and January 25,        2018,

Bank of America, N.A.      issued monthly statements to Timofeeva and

Timofeev · at. 7623 Sussex Creek Drive, . Apartment· 210,        Darieri,      IL

60561.




         Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 23 of 51
                                                                               22~.
       43.   On or about September 30, 2017, Timofeev and Timofeeva

 opened demand deposit account BOA 7892 at Bank of America,                N .A.

 Timofeev and Timofeeva were listed as owners and authorized signers

 on the account. Between October 2, 2017 and January 26, 201$, Bank

 of   America,   N.A.   issued   monthly   statements     to   Timofeeva    and

 Timofeev at 7623 Sussex Creek Drive,         Apartment 210,      Darien,    IL

 60561.

       44.   On or about Febru.ary 12, . 2018, TEYF opened demand deposit

·account FCB 3812 at First Citizens Bank.       TEYF_~   and Grigory L. Teyf

were listed as the owners and authorized signers on the account.

Between Ma:i;ch 9, 2018 and September 11, 2018, First Citizens Bank

issued monthly statements        to TEYF and· Grigory L.        Teyf at     510 ·

Glenwood Ave, Apartment 503, Raleigh, North Carolina 27603.

      45.    On or about February 12, 2018, TEYF opened demand deposit

ac·count FCB 0897 at First Citizens Bank. TEYF and Grigory L. Teyf

were listed as the owners and authorized signers on the account.

Between Ma,;r:-ch 9, 2018 and September 11, 2018, First Citizens Bank

issued monthly statements        to TEYF and Grigory L.         Teyf at     510

Glenwood Ave, Apartment 503, Raleigh, North Carolina 27603.

      46.    On or about March 20, 2018, T. Teyf opened demand deposit

account FCB 3951 at First Citizens Bank. T. Teyf was listed as the

sole owner and authorized signer on the account. Between March 20,

2018 and September·1i,     2018,   First Citizens Bank issued monthly




       Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 24 of 51        23(®
 statements         to T.     Teyf   at   6510     New Market Way,    Raleigh,        North

 Carol~na     27615 ..

       47.         On or about March 20, ·2018, T. Teyf opened demand deposit

 account FCB 0~18 at First Citizens Bank. T. Teyf was listed as the

, sole owner and authorized signer on the account. Between March 2 O, .

 .2018 and September 11,             2018,   First Citizens Bank issued mon.thly

 statements         to T.     Teyf at · 6510 New Market Way,          Raleigh,      North

 Carolina 27615.

      48.         Beginning· on or about February 26, 2013 through August

 25, 2017, at least eleven (11} bank accounts at two (2) financial

 institutions in the United States were opened in the name of CTK

 Transport'ation,           Inc.   The . .common    authorized    signers       among ·the

 accounts have been TEYF and Timofeev, with T. Teyf,                        Cotter,    and
                                                                            \
. qthers authorized on some of               the accounts        i.n the name of       CTK

Transportation, Inc. The following accounts were opened at Bank of

America, N.A. in the name of CTK Transportation, Inc.:

             a.        BOA 1563 was opened on or about August 30,                     2016

      with authorized signers listed as Timofeev and T. Teyf;

             b. .      BOA 1314 was opened on or about March 25,. 2016 with

      authorized signers listed as L. TEYF and Timo.feev;

             c.        BOA 1292 was opened on or about· March 25, 2016 with·

      authorized signers listed as L. TEYF and Timofeev; and

             d..       BOA 3691 was opened on or about March 25, 2016 with

     authorized signers listed as L. TEYF arid Timofeev.


       Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 25 of 51
        49.          Additional accounts have been opened in· the ·names of

TEYF,      T.    Teyf,         Cotter,    Timofeev,    Timofeeva;      and others at PNC,

N.A., including PNC 4726, PNC 4742, BB&T, including Accounts BB&T'

4304 and BB&T 1502, and others at Wells Fargo and JP Morgan Chase.

                                         AFFIANT   BAC~GROUND


        50.          I, Eric     J~   Phillips, a:m a Special Agent of the Internal

Revenue Service Criminal - Investigation Division l"IRS 1' )                      •    As. such,

I am a federal law enforcement officer within the meaning of, Rule

41 of the Federal Rules of Criminal Procedure, and I am authorized

to   apply           for · and    serve    search     and    seizure   warrants       and · make

arrests. I have been employed as an IRS Special Agent since January

of 2010.

                a.        As an IRS Special Agent,             I received approxlmate'iy

      25        weeks      of     training    in    the      investigation   of        criminal

      violations of· the Internal Revenue C.ode, currency transaction

      offenses            in     violation    of · the      Bank   Secrecy Act,        and   the

     ·laundering of monetary instruments in violation.of Title 18,

      United States Code, Sections 1956 and 1957. This training has

     specifically                covered    the    means     and   techniques,        by   which

     individuals ·engaged in criminal activities derive,                              launder,

     .conceal and spend their illegal profits,                          and their use of

     assets to facilitate their unlawful activity. My training has

     also included means and techniques used by individuals to

     evade reporting and paying· income. tax,                       including th~ use of


        Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 26 of 51
                                                                                             ~
        nominees           and          misclassif icatiori        of     personal        expenses    as

        business expenses.

                  b.       I       have been a Certified Public Accountant. since .

        January 2006 and became a Certified Fraud Examiner in November

        2008.

                  c.       I        have     a     Bachelor        of     Science     in     Business

        Administration with a concentration in Accounting from the

        University at Buffalo in Buffalo, New York and a Master of
              I
        Science in Accounting and . Information Technology from the

        University             1   of    Maryland     University          College     in     Adelphi,

        Maryland.

                  d.       I       have    been    the        affiant .in over       40    authorized.

        federal        search · and              seizure       warrants    in    several      Federal

        judicial districts.

        51.        I, Robert A. Richards, Jr., am a duly appointed Special
                                                      .                                               .
                                                          .                                               .

Agent. (SA) of the Federal Bureau of Investigation- (FBI) and have

been employed as                    such since October 12,               1999.   I   am currently

assigned to the FBI's Charlotte Division, Raleigh Resident Agency,

Raleigh, North Carolina (NC), to investigate violations of federal

law~    I am assigned to the FBI' s Raleigh-Durham Safe Streets Ta_sk

Force     (RDSSTF)             to       investigate       violations       involving        organized

crime, money laundering, illegal narcotics,· criminal street gangs,

criminal enterprises, violent crimes, and firearm violations.

                  a.   I       have        received training            in basic     and advanced


         Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 27 of 51                               26   (@
      investigative       methods     concerning         organized         crime,    money

      laundering, gang identification, violent crime, and narcotic

      investigations,       including       the    use     <of   confidential        human

     ·sources and Tiile III intercepts. Since February 2000 to the

     present,    r   have conducted investigations that have resulted"

      in the arrest and conviction of numerous individuals involved

     with    illegal      narcotics       trafficking,       firearms       violations,

     violent crimes,        and criminal street gangs. · As a result of

     these arrests and . convictions,              I    have participated in the

     seizure of narcotics,            money~·     United. States . currency,           and

     physical assets.       I have myself conducted, as well as assisted

     other law enforcement officers with phy$ical surveillance,

     search warrants,           seizure   warrants       and arrests         of persons

     involved in organized crime,               violent crimes,. illegal drug

     activity, criminal" street gangs, and firearm violations.

            b.    As a federal agent, I am authorized to investigate·

     violations      of   laws· of    the    United ·States          and    to ·   execut~


     warrants issued under the·aut;hority of the United                      States~


     5.2.   Based on      our    training    and       experience,    we     know    that

individuals involved in tc;tx· fraud activities and ot;h.er financial

crimes often willfully and knowingly misclassify,                      mislabel,       or·

omit financial transactions and accounts from required reporting.

We know that in order for criminals ,to conceal and hide sources of




       Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 28 of 51
 taxable income; the books and ~ecords of the business are sometimes

 falsified.

          53.       We    understand that       individuals   involved in        financial

 crimes often deposit all or portions of criminal proceeds into:

 personal or business bank accounts, ·or bank accounts in the names

 of accomplices (or nominees) , and oftentimes use several accounts

 in various financial institutions, inside and outside the :United

 States-,       thereby. concealing ·the nature,          source,       and owpership of

 the proceeds making the proceeds more difficult to identify.                           .We.

 also know that monetary instruments,                    such as money orders           and

 cashier's checks, are .utilized-by individuals engaged in criminal

 financial schemes;

          54.       Also,    we know that· individuals        involved in financial

 crimes and other illegal.activities often place income and assets

 in the name of nominees in hopes of shifting their responsibility

for the pa)rment of tax and concealirig their.ownership to protect·

the assets from seizure:                However,     such indi vidua.ls oft~n still

maintain the titles· and deeds to said assets,                          rather· than the

nominee owner.

          55.       We      also   understand     that   individuals         involved   in

financial crimes and other illegal activities often seek to conceal
  .
      .
                .              .            .                       .

. or disguise the nature, location, source, ownership, or control of

property through a number of means,                  inc.luding wi:te transfers of

funds      using         financial   service     companies,   such      as   traditional


           Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 29 of 51
                                                                                        28~
 banks,     money· transfer              companies      (e.g., ·Western Union               Company,

 MoneyGram International Inc:.), and virtual currency ~xchanges, ·as.

 well as trade-based money laundering that often involve the trading .

 of commodity and products.

      56~           ·We also understand that the . true
                        \        '
                                                                           natur~,    ·source,    and·

 ownership of· a'ssets may be determined by analyzing business .and

 E)ersonal. financial                records created and maintained by legal and·

 illegal business entities.
            '   '           '




      57.       We know that individuals involved in criminal endeavors

 conduct f 1nancial transactions in a· manner· to avoid law enforcement

detection.             Based          upon     our    training        and     experience~.        and.

consultation with other                   law enforcement,            we    know that persons
                                               .                  .                     .         .
involved in tax and other financial                           crimes oftentimes exchange

currency        for var:i_ous          types    of   monetary     instruments,          including

postal money orders and bank cashiers' checks, and thereby attempt

to disguise and conceal their true                     bus~ness       and personal affairs.·

      58.       Based           on   our training      arid   experience,        we    know      that

, individuals will deposit all or portions of corporate proceeds ·

·into personal bank accounts,                      or bank· accounts . in the names of

accomplices          (or,       nominees) / · thereby we al·so know that monetary

instrurµents,s:uch as money orders and cashier'-s checks, utilized·
                                          '.
by individuals engaged in schemes to evade taxes, are often secured

in safe-deposit. and lock boxes.··




          Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 30 of 51                           29
                                                                                                      ~
      59.     SA Phillips is experienced in analyzing                      ~usiness        and

perso~al    financial     records       created and maintained py · legal and·

 illegal business eritit±es. Such analysis determines .the validity

of the books and records and provides leads to unreported income

and non-deductible expenditures.

      60.    In the ·course of this investigation,· SA Eric Phillips

has reviewed and analyzed: records from the IRS tax return database

known as· the Integrated Data Retrieval System. ( "IDRS") . We have

both . reviewed records from numerous federal                I   stat~ I    local i   -   and

foreign     government    agencies,.· .including· the · financial               records .•
                                                                                          ).




obtained by grand jury subpoenas,                such as bank records,           public

records, and witness statements.                We have also conducted witness

interviews. The.following information is based.upon those sources
                                 -..
as well as discussions with other investigators.

     61.    The . facts   ·in   this      affidavit   come       from    our   personal

observations,      our    training        and   experience,        ahd     inf orrriation

obtained from other law-enforcement officers and witnesses. This

affidavit    is   intended to          show merely that   there         is. sufficient

probable cause for.the requested warrant. Because this affidavit

is being submitted for the limited purpose of establishing probable

cause to support .the issuance of a. seizure warrant,                      it does not

include all of the facts that have been learned during the course

of tfiis investigation.




      Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 31 of 51                   ···~
                     FACTS ESTABLISHING PROBABLE CAUSE

Scheme to Ex.tort-Bribes/Kickbacks

        62.   A reliable, confidential source, known.to investigators

("CS-1"), having had a professional relationship with TEYF, datihg

back to. when he/she and TEYF were both residents of Russia, has

stated the following:

              a.    In addition to providing security to TEYF while in

    Russia, CS-1 also acted as a go.,-between for TEYF and business

    associates.

              b.    .Anatoliy    Serdyukov      ( "Serdyukov")      served     as    the

    Rusi::iian Minister of. Defense from approxim~tely- February 2007

    through        November,     2012.     During    this   period,    the   company

    Voentorg became the primary contractor and private supplier

    to the Russian military. TEYF, Deputy Director of Voentorg,

    awarded contracts to subcontractors that actuallyfulfill the

   ·government contracts.

              c.    CS-1 has overheard conversations between TEYF and

    subcontractors wherein it was discussed·tliat a "kickback" as

    a     "percentage"      of    the     contract    would    be     paid   by      the

    subcontractor to TEYF, There was not a single perqentage that

    was       consistent    across       all . subcontractors;      instead,        TEYF

    demanded a specific "kic!kback" f9r each industry. The example

    given by. CS-1         was   that     subcontractors· providing uniforms

    would be required to kickback one amount while· a different


        Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 32 of 51
 amount would be· de.manded from those providing food. services.

According to CS-1, .TEYF determined the percentage amount so
                                              /




 that the contracted services could be provided without an

 "obvious decrease" in quality or quantity.

      d.     CS-1 was also present for multiple conversations

between TEYF and· Andrei          Shakin   ( "Shokin")    ~·   · the    individual

TEY:f! hired to manage TEYF' s         companies.      The focus         of these

co.nversations was TEYF providing instruction to Shokin about

how .to transfer the proceeds of the kickbacks. TEYF also hired

Ye.lena Ze1enova (a/k/a ·Elena. "Zelenciva"), . an accountant ·that

maintained    .records    of     TEYF's    companies,           including          the

kickbacks he extorted froin subcontractors:

     e.    While    the        bribe/ ki ckba.ck       scheme          was       being

perpetrated, TEYF instructed CS-1 to meet couriers at various

locations around Russia and pickup large sums of cash.                             The

only information TEYF. provided to CS-1 was a telephone number

and location to make the pickup .. The locations were random

and included airports,         highways,   and various other places.
      .                            '               -             .           .

CS-1 opened the packages to ·ensure it was money but never

count.ed it due to the volume. After the pickup,                       TEYF would

call cs:...1 and tell him which accountant to take the cash; cs-

1 took the cash to whicheyer accountant he was instructed.

The accountants were coordinated by Zelenova but didn't work

directly for her.


 Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 33 of 51
                                                                                   32~
        f.     Most of the kickbacks were paid by TEYF to Defense

Minister       Serdyukov,    with   TEYF     retaining   the .. nex,t       largest

 share,      and the    remaining   amount     to be paid ·to other               co-

conspirators. · cs-1 made.three (3) deliveries of large amounts

of cash to Defense Minister Serdyukov . through Se;r:-dyukov' s .··

s.on-in-law "Puzikov". The money CS-1 delivered to Puzikov wa.s

always bundled and placed in large bags. cs-1 always had two

 (2)   security cars escort him/her th;i:-ough Russia to Puz.ikov.

CS-:-1 estimated the cash deliv:ered: to Puzikov to be in the

amounts      of .$70 Million      (USD),     $30 Million     (USD),        a·nd   $50

Million (USD). for a total of $150 Million (USD) .

        g.     Sometime in or about 2013, TEYF's and Serdyukov's

scheme .became public. and an investigation was initiated by

Chief        Prosecutor     Fredinsky        ( "Fredinsky") .        At     TEYF' s

direction,      $400,000 was delivered to Peredriy ("Peredrii"),

an     associate       of. · Fredinsky' s,     in    order      to        end·    the

:i,nvestigation. As a result of the bribe the investigation was

ended. and TEYF ·instructed cs;..1           to   approach Peredriy,              and

demand him to retui-n .the $400, obo.        In   the conversation wherein

CS-1    demanded    the    return   o.f    the· $400, 000: from       Peredriy,

Peredriy refused to return the money. CS-1 recorded the second

conversation bet ween CS-1 and Peredri y              and . has provided a

copy to investigators.

       h.     CS-1 would take money for TEYF or sometimes provide·


  Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 34 of 51
                                                                                  33~
 escorts for others taking money on behalf of TEYF to Alfa

 Bank       in    Russia.       TEYF     is     "computer     illiterate"       and would

 regularly have             CS-1        handle      TEYF' s   emails.    CS-1    has    seen

 documents showing TEYF had at least some of the bribe proceeds

 transferred to banks in Cyprus. ·TEYF has stayed iii Cyprus for

 extended periods, up to six months on occasion.

        i.       . .cs-1   knows        TEYF. to be .a        cunning man       and. would

 oftentimes use a cellular phone for only one (1) day.

        j.        TEYF has occasionally hired CS-1 to help out at CTK

 Transportation, Inc. Whenever TEYF pays CS-1 for his/her work

 he calls it "financial assistance" and always pays him/her                              by
MoneyGram          from     a ·bank        in       Russia.   TEYF   still      owes   CS-1

·approximately $12,000.
                     .             1.
                  TEYF asked CS-1 to help him '9olve some issues at

CTK. When cs:..1 asked Timofeev to review the financial records,

·Timofeev refused him/her access. Timofeev and- Timofeeva are

the only individuals allowed access to the laptop with the

CTK Transport$.tion, Inc. financial records.

        1.        CTK Transpor_tation, · Inc, was losing. so much money

that TEYF'' hired CS-1 as security to determine where the ·money

-was   going.        CS-l / s     conclusion          is   that   TEYF   operates       CTK

Transportation despite losing money because it only exists

for TEYF to use to launder money.

       m.        TEYF      also     owns        a    financial    interest       in    some


  Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 35 of 51                         34(@
             trucking companies in the Salt Lake City, Utah area. TEYF is

             not involved.. in t-he management of those companJ.es. TEYF has

             received trucks from the Utah based trucking companies in the

             past.

             63.     On or about: Ap:i:;-il               9,     2009,    Cotter    filed Articles       of.

 Incorporation ·in                 the          nam·e    of    Delta· Plus,       LLC. with     the . North

Carolina Secretary of State's Office. The original address on file·

with the State of North Carolina was 1526 Town Home Drive, Apex,

Wake County, North Caroiina 27502.

             64.     On or about April ~4,                     2009, the Operating Agreement of

Delta Plus,              LLC made by and between FG Delta. Plus,                               Cotter,   L. ·

Cotter and Delta Plus, LLC, was signed by Cotter, L. Cotter·, and

TEYF,         on. behalf of Del ta Pl us,                      LLC and by TEYF on behalf Of FG

Delta Plus .. The
                t
                  Corporate
                          .
                            Structure of FG Delta Plu·s, provided as

an attachment to the                 D~lta          Vlus, LLC.OperatingAgreement, included

E. U.        Zelenova as Vice-President of Finance and Vice President-

Operations as E.F. Tsodikov.

         65.        On   or       abou.t         December         28,    2010,     T.   Teyf     pr9vided

statements to officials of the United States government via Form

I-485,          Application         to          Register         Permanent      Residence      or   Adjust

Status.            According       to       Form        I-485,    T.     Teyf    claimed her.       current
 .       .               .    .         .   .
occupation was homemaker.

        · 66.       On   or       about           December         28,     2010, · Cotter       provided

statements to officials of the Unit~d .States government via Form


             Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 36 of 51                               35~
  I-140, Immigrant Petition for Alien Worker, as the                      repres~ntatiye


 ·of Delta Plus, LLC, on behalf of TEYF. The foilowing is a summary

  of information provided with Form I-485:

              a.          TEYF was seeking status as ah Alien Worker in the.
                     .                            .

       United States to permanently assume.the position of President

       at Delta Plus, LLC with an annual income of $110,000.

              b.          Prior to serving as President, of Delta Plus, LLC,

       TEYF served as the President of FG Delta Plus since 2005. FG

      .Delta Plus was 80% owner of Delta Plus, LLC.

             c.           Beginning in April 2009, despite being organized to

       operate an urgent care facility in the Raleigh; North Carolina

       area, Delta Plus, LLC, purportedly began operations                      .rel~ted


       to the worldwide distribution of the products produced by FG

       Delta Plus.

       67.        The Business Plan for Delta Plus,                LLC,   provided: with

· Form I-140 for the ·years' 2010, 2011, and 2012 stated the f"oilowing:

             a.           As .of the date of the Business Plan, FG Delta Plus

      had·provided 80% of $600,000 that had been invested in Delta

      Plus,        LLC,    to   date~    The remaining amount of the financing

      came from Cotter and L.                Cotter,    collectively 20% owners of

      Delta Plus, LLC.

             b.          It was not anticipated that additional funds would

      be     required before            commericement   of   the   operations   o·f   the

      urgent care clinic iri May 2010.


       Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 37 of 51
                                                                                      36~
        68.        Supplemental information regarding TEYF' s              Form I-140,

 submitted on· TEYF' s            behalf    on· or Ju1y    27, .2011,     included the

 following:

              a.         FG· Delta .Plus was owned by· the following four              (4).

        individuals:

                         i~    Andrey Kobzar of Moscow, Russia;

                         ii.   Renat Bajmeev of Moscow, :Russia;

                         iii. Bergey Visokiy of· Moscow, RusS1ia; arid

                         iv.   Andrey Turchenkov of Astrakhan, Russia.

              b.         TEYF received a portion Of his salary from Del ta

       Plus,. LLC with            a   portion in the      amount   of. RUB · 1, 833, 000 1

       annually coming from FG Delta Plus.

       69.       In an interview with investigators on April 24,                   .:;?018,

Timofee:v stated the following:

              a.         Timofeev. is in charge of. the finances at the CTK

       Transportation. Timofeev puts t:he fi.nancial. transactions on

       paper       in~    ex~el   spreadsheet' and then prints these·to a PPF

       file and sends them to TEYF so that he can review them on

       al~ost       a daily basis .

          . b.         Timofeeva       is   in   charge   of   the · bookkeeping       at

       Carolina Transportation and CTK Transportation, Inc.




1 According to x-rates.com, as Of July 27, 2011, the exchange rate of RUB to us Dollar
was . 036: 1. The calculated amount FG Delta Plus provided to TEYF 'as 'a portion of his
annual sa'iary was approximately,, $66, 000.


        Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 38 of 51                  37
            c.       TIMOFEEV stated that he talks with TEYF around 8:00

      PM - 9 : O0 PM_ almost_ every night to review the expenses and

      capital coming into _CTK Transportation.

            d.       Tiinofeev _ has had signature authority on the CTK

      Transportation bank accounts since -beginning his emp_loyment

      in April· or May 2015. Timofeev' s salary is $1., 600 per week in -

     tax free· income for his role at crK Transportation. Timofeeva

     earns       $1,100    per   week   for   the   bookkeeping   at     'CTK

    . Transportation.

           e.        TEYF has had Timofeev_registe:t trucks in his name

     as well as the names of compa!lies Timofeev has-organized at

     the instruction of TEYF for the purpose of ownership of the

     trucks.

           f.        Cotter is the manager of CTK - Transportation and

     currently travels -between his residence _ in Raleigh,            North

     Carolina and Chicago, Illinois to perform his duties. Cotter

     is paid $1,700 per week in salary from CTK Transportation.

           g.     -TEYF started CTK Transportation with $1.8 Million·

     and has only received $200, 000 in return. Fro_m approximately

     the   m~,ddle    of 2017. through April 2018:, Teyf had not made any

     additional investments in-CTK Transportation.

           h.        Timofeev is aware of international wires funding

     CTK Transportation.

Analysis of Bank Records


      Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 39 of 51      38~
          70.     Investigators have obtained· inteiligence that confirms·

TEYF has maintained bank accounts at Hellenic Bank in Cyprus.

          71.     Between January 18,               2011 and October 2,                     2013,    TEYF and

T.       TEYF    received· approximately                  294   wires          into         four     ('4)       bank

accounts (BOA 3905, BOA 6014, BOA 3844, and BOA 9409) .h~l.d at Bank

of America, N.A ..·Of the aforementioned wires,                                      2S)J   we:r:-e received:
                   .
from banks outside the United States. All of the aforementioned
                                                                                 \                          .
wires were received from bank accounts held in the name of foreign

..corporations. The ~ollowing tables summarize the foreign sour9e,

foreign bank account and countries where each was located.

                a.Summary of Foreign Countries (Locati.onof Companies)

                                      BOA 3905           BOA 6014        BOA 3844            BOA 9409
     )


 Belize                           $    . 139, 000

·British Virgin Islands           $13,172,207       $15,473,307      $2;593,093             $4,036,952

 Hong Kong                       '$     891,700     $ ·2,077,600

 Panama                           $     158,000
                                                    ·-
 Marshall Islands                                   $      374,000   $        179,000
                       -
 Russian Federation                                                  $         /4, 949

Seychelles                        $     315,200                                                      I




                           Total '$14,676,107       $17,924,909      $2,777,042             $4,036,952

                b. Summary of Foreign Companies

                                            BOA 3905         BOA 6014          · BOA 3844           BOA 9409
                                                                                      .

A.S.FAIRTIME LIMITED                    $     496,900      . $3,091,650         $ 536,000                       '-

BEKTOP A.B.LTD.                         $     891,.800      $1,490,200          $ 355,700

BURGOW OVERSEAS LTD.                    $ 6,471,894         $3,520,856
                                                                          -



          Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 40 of 51                                              39
     EPONLO INVESTMENTS LTD                                     $1,048,170              I




     FOXCORP LIMITED                   $    58,700        ! '


     GOLSTON HOLDINGS LTD                                       $1,329,270      $ 331,100

     GREATEWOOb UNIVERSAL CORP.                                                                     $4,036,952

     MORITAL HOLDINGS LIMITED         '$ 2,814,492

    'MULLIGAN OVERSEAS LTD             $   930,321              $   702,860

     NEARS TAR BB·LIMITED              $   957,100              $1,326,9.40     $ 338,100

     PREBLE GROUP LTD                                           $1,905,411     $ 487;693

    VERISON TRADING LTD                $   551,000              $1,057,952     $ 544,500

    KEYWELL TECHNOLOGY LIMITED         $   452,900              $   126,000

    RINGO TRADING LIMITED                                       $1,951,600

    BUNG HING LIMITED                 $    438,800

    OKTAVA BUSINESS TEAM CORP         $    155,080
                                                                                                .
     PRANA INVESTMENTS                $     .2,920
    'MANAGEMENT INC.
     ALUNG ENTERPRISES LIMITED                             '$       374,000    $ 179,000

    TEYF LEONID MR.                                                            $'       4,949

    OVERSEAS PRODUCTION W'D.          $    315,200

    Redan ·Export, LTD                $    139,000
                                                 /



    Total                             $14,676,107         $17,924,909         $2, 777 I 042         $4,036,952

                 c.      Summary of Foreign Country (Financial Institution)

                                     BOA 3905            BOA 6014         BOA 3844              BOA 9409
)


    United 'States of America                        $      149,101


    Cyprus                       $13,784,407         $15,698,207         $2,777,042         $4,007,452


    Hong Kong                    $     891,700       $ 2,077,601'
                                                                                    :



    Russian Federation                                                                      $       29,500




             Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 41 of 51
                             Total   $14,676,107         $17,924,909        $2,777,042         $4,036,952

                                                                  ..
               d.         Summary of Foreign Financial Institutions

                                              BOA 3905          BOA 6014            BOA 3844          BOA 9409

  JPMORGAN CHASE BANK, NA                                   $     149,100


  EUROBANK EFG CYPRUS LTD                 $ 3, 111, 492
                     .
                                                                       '
  HELLENIC    BANK            PUBLIC     $10,299,015       $15,324,207          $2,598,042           $4,007,452
  COMPANY LTD


  MARFIN POPULAR BANK PCL                $      373,900    $      374,001       $    179,000


  DBS   BANK         (HONG      KONG)    $      438,800
  LIMITED.·


  STANDARD CHARTERED BANK                $      45'2,900   $ 2,077,601


 GLOB EX   COMMERCIAL           BANK·                                                                $29,500
 JOINT STOCK

                                                                     -                         ··1

                               Total     $14,676,107       $17,924,909          $2,777,0421 $4,,036,952
                                                           .
       72.     Each of the wires received by TEYF, T. Teyf, and Cotter

included instruc:tions                  from the         o+igiriator ·of             the   wire        to      the.

beneficiary          of   the     wire.        The      following          is   a     summary          of      the

instructions by description for each account:

                                             BOA 3905       BOA 6014'           BOA 3844             BOA 9409

 Payment for Buying Business             $9,286,386

 per   Agreement 2   .




2 According to the Business· Plan. for Delta Plus, LLC, Fc;:l Delta Plus was to provide 80%

of the $600,000 ($480,000) to be.in Delta Plus, LLC, to date; .and the remaining amoUn.t
of the initial investment was to come from Cotter and L. Cotter.



        Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 42 of 51
                                                                                                               41~
             \
                 \




   ~ayment           for Goods/Services       $5,389,721                        $2,772,093

   per Inv:oice3 • 4

   Payment/Return              on     Loan                   $17,924,909
                                                                                    ...•


   Agreement
                                                                                                                '
   Transfer of Own Funds 5                                                      $            4,949       $4,036,952

                                     Total    $14,676,107    $17,924,909        $2, 777, 042             $4,.03~,   952




         73.           Based on the training ·and experience of Special Agent

  Phillip;:::,           the        use      of   shell       companies                    incorporated              in

  "jurisdictions bf primary concern" s·uch as· such as Belize, British

... Virgin. Islands,            Hong      Kong,    and      Panama,       and       "jurisdictions                   of

  concern"6 Marshall Islands, and Seychelles; the use of intermediary

  banks in places like Cyprus arid· Hong Kong;                             and· the use· of·bogus

  wiring             instructions,        when    considered         in    their             entirety,              are

  consistent with international money laundering.
                                                                                                     )
        74.            Since January 19,          2 ()11,    TEYF,    T.    ':l;'eyf,         Timofeev,             and

 others have made in excess of 575 transfers between the accounts

 which were used tO receive the international wires (BOA 3905, B9A

 6014, BOA 3844, and BOA 9409)                      and other accounts held at Bank of

 America, N .A., PNC Bank, N .A., BB&T,_ and First Citizens Bank, among


 3During the years the foreign wires were received, 2011 - 2013, TEYF and T. Teyf
 reported approximately $211,557 of taxable income, none of which appeared to be from
·foreign sources.
 4During 2011 - 2013, CTK Transportation, Inc. reported total gross receipts of
 $432,548.
 5Neither TEYF nor T. Teyf reported ownership, control, or authority of any foreign
 financial accounts on Forms 10.40, Schedule B,· duri:ng the·years ·2011 - 2013.
 6 "Jurisdictions of PrimaJ:y. Concern"· and "Jurisdictions of Concern" in reference to·
 "major money laundering countri~s", according to the U.S. Department of State website

          Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 43 of 51
                                                                                                                    4~
other institutions, under the control of TEYF, T. Teyf, Timofeev,

and   others.     The     table   below      shows         the   aggregate   deposits     of

criminal proceeds of TEYF's specified unlawful activities:

                     Account              Amount

                BOA 3905            $        14,676,108
                BOA 6014            $        17;924,907
                BOA 3844            $         2,777,022
                BOA 9409            $         4,036,952
                BOA 1991            $        14,939,556
                BOA 9748            $         9,000,000
                BOA 3285            $         5,962,121
                BOA 1736            $         1,300,000
                BOA 1314            $            30,000
                BOA 1292            $            56,000
                BOA 3691            $            60,000
                BOA 1563            $            40,000
                BOA 7892            $            25,000
                BOA4884             $           267,500
                F~B 3951            $         2,450,000
                BBT 1502            $         5,035,000
                FCB 3812            $         5,035,007
                FCB 0897            $         5,000,000
                PNC4726             $        . 5,035,000
                PNC4742             $         5,035,000


      75.   TEYF, T. Teyf, Cotter, Timofeev, and Timofeeva executed

the   following     transactions        of    funds        traceable   to    the   criminal

proceeds of TEYF's specified unlawful activity, each in excess of

$10,000:

 Account#    Type      Date                       Description                          Amount
 BOA 6014   DEBIT   05/29/2014    Transfer to BOA 1991                             $    9,000,000
 BOA 9409   DEBIT 09/02/2014      Transfer to BOA Checking 0990                    $       50,000
 BOA 9409   DEBIT . 09/25/2014    Wire to PNC Checking 5564                        $       30,000
 BOA 9409   DEBIT   11/04/2014    Wire to PNC 5564                                 $       19,000
 BOA 3844   DEBIT 01/20/2015      Transfer to BOA 6014                             $      200,000


                                                                                           43

      Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 44 of 51
    BOA 1991    DEBIT·· 01/26/2015 BOA6014                                     $         2,000,000
   ·BOA6014     DEBIT     02/12/2015. Wire to BOA 1736                         $            450,000
  . BOA9409     DEBIT 02/19/2015 Wire to Wells Fargo Checking 1952             $            132,000
    BOA 6014    DEBIT     11/06/2015 Transfer BOA 1736                      . $             700,000
  .BOA6014 ·    DEBIT     02/03/2016 Transfer to BOA 1736                      $          . 100,000
   BOA6014      DEBIT    06/14/2016 Transfer to B.OA 3844                      $           300,000
   BOA6014      DEBIT· . 06/22/2016 Transfer to BOA 9748                       $         9,000,000
  ·BOA6014      DEBIT    08/30/2016 Transfer to BOA 1563                      $             40,000
   BOA3285      DEBIT    10/12/2016 Payment of Real Estate Taxes 6510 New     $             50,662
                                      Market Way, LLC
   BOA 1736     CHECK 11/29/2016 CHECK #1074 Payable to John Cotter           $            50,000
                                      "INVEST RETIJRN" · .·
    BOA 1736    CHECK 11/29/2016 Check#1075 Payable to John Cotter "PROFIT"   $              21,857
    BOA 1736    DEBIT  . 08/11/2017   Transfer to BOA 4884                    $           . 260,000
    BOA6014     DEBIT    11/02/2017 Transfer to BOA 7892 ·                    $              25,000
   ·BOA 1991    DEBIT    02/14/2018 WiretoFCB 3812                            $          5,035;001
    BOA 1991    DEBIT    02/14/2018 Wire to BB&T 1502                         $        . 5,035,000
  . BOA 1991    DEBIT    02/14/2018 Wire to PNC 4726                          $          5,035,000
    BOA9748     DEBIT    04/02/2018 Wife to FCB 3951                        • $-             50,000
    BOA9748     DEBIT    04/04/2018
                                ..
                                      Wire to FCB 3951                        $          1,000,000
  . BOA3905     DEBIT    04/23/2018 Official Chee~                            $          1,087,804
  BOA3905       DEBIT   05/10/2018 Transfer to BOA 1314                       $              30,000



Analysis of Other Financial Records

        76.     Despite admitting to an annµal salary of approximately

$83,200        (Timofeev) and $57,200           (Timofeeva), neither Timofeev nor

Timofeeva have filed an Individual Income Tax ·Return for income.··

earned in the U.S. for the years 2015, 2016, or 2017.
                                    ,
       77.      For the calendar years 2011 through 2014,                    TEYF and T.

Teyf    filed     annual       U.S.     Individual     Income     Tax   Returns      (Forms

1040/1040A) with the l'-'.:larried Filing Joint status 7 • The following

is .a summary of the information from TEYF' s and ~- Teyf' s Forms.


7 Pursuant to 26 C.·F;R:    §1.1-1 (b) (Citizens or Residents ·of the United States Liable to.
Tax), all· citizens of      the United States, wherever resident, .and all· resident alien
individuals are liable     to the income taxes imposed by the Internal Rev·enue Code whether
the income
        .
           is received     from sources wi.thin or withouti the United States.


         Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 45 of 51
    1040/1040A:

               a.     Summary of Income, Deductions, Credits, and Tax

                              2011             2012            2013            2014

    Wages                $41,667           $48,623        $25,200         $        9,016

    Interest             $11,488           $50,483        $34,096         $    30,838

    Gains/Losses                                                          ($       3, 138)

    Schedule E.                                                           ($160,285)

    Total Income         $53,155          . $9~·, 1_06    $59,296         ($123,569)

    Taxable Income       $23,055          $6,8, 206.      $27,596         ($213,657)

    Due/ (Refund)        ($4,892)         $      252       ($1, 608)      ($         982)



              ·b.    Summary of Affirmative Answers on Schedule B Pa.rt
                                      '
           III (ForE;ign Accounts and Trusts)            8 :



                              2011             2012            2013                    2014

    7a 9                 No               No             No               No .Answer Provided

    910                 No                No             No               No Answer Provided

    Gains/Losses




                                                                      .        .
8  On Schedule B, Part III of Forms 1040/104DA, U.S. taxpayers are required to
affir~atively answer whether or n·ot they "had a financial interest in. or signature
authority over a financial account located in a foreign country." The.answers to
questions in Form 1040/104DA1 Schedule B, Part III are made "under penalties of
perjury," with the declaration that the taxpayer h.as ·"examined this return and
accompanying schedules and statements, and to the best bf my knowledge and belief,
they are true ... "
9 At any time during the year, did you have a financia~ interest in or signature

authority over a financial account (such as a bank account, securities account, or
brokerage account) located in a foreign country? See instructions                   .
1o Dur.ing the tax year, .did you receive a distribution from, or were you the granter
of, or transferor to, a foreign trust?

           Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 46 of 51                     . 4<!°
           78.    For the calendar years 2012 through 2016,                           Forms· 11208

   (U.S.    Income Tax Return for. an S Corporation)                        were filed in the

  name of CTK Transportation Inc. The following is a summary of the

   information from the CTK Transportation Inc. Forms 11208:

                      2012             2013               2014             2015             2016

Gross Rec.eipts       $.       0    $432,548          $794;415         $4,817,666
                                                                        ..
                                                                                         $3,149,945

. Cost of Goods

     Sold.            $        0   $          0       $          0     ($899,176)        ($669,779)
            \


 Net Receipts         $        0   $432,.548.         $794, 415 .      $3,918,490        $2,480,163
                          ~d


 Less: Total

  Deductions          $        0   ($411,464)
                                     ..    .
                                                     ( $822 ·, 352)   ($4,091,530)      ($2,713,590)

   Ordinary.

Income/ (Loss)        $        0   $ 21,084          ($ 27,937)       ($   173,040)     ($ -233,427)



                                   SUMMARY OF.PROBABLE CAUSE.

       79.       For pu"rposes of this seizure· wa_rrant I. we have probable

  cause to believe the aforementioned assets are subj ec.t to seizure.

  pursuant to 18.· U.S.C.              §§     981,    982,    and forfeiture .as property .

  involved in money laundering trar,i.sactions pursuant to 1956 (-a) (1),

  1956 (a) (2), 1957, and 1956 (hf, based on. the .foliowing.:

                 a.       Prior to.becoming a resident of the United States,

       TEYF conspired with senior Russian government officials to

       extort bribe/kickbacks from subcontractors of large Russian

       military contracts.               TEYF employed others to facil-itate the

           Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 47 of 51
                                                                                              46(®
 transfer of his portion of the proceeds from· the c'riminal

 scheme        to    financial        institutions        in       foreign     countries,

 largely consisting.of·the high-risk jurisdictions of Cyprus

and.Hong Kong.

         b.      After arriving in the United States TEYF received

294 wires from foreign sources worth                      over·$39·,soo~ooo,             ·into

bank accounts in the name of TEYF, Cotter, and T. T.eyf, who

stated to U.S. Officials. that ·she was a homemaker .. TEYF and

co-conspirators             attempted        to    conceal     the     source     of      the

foreign        wire      by    using     shell · corporations              organized       in

countries           known     to     harbor       money· laundering          operations.

Additionally,            the         wires    received         by     TEYF      included

descriptions          such      as    "Payment      for   Buying      Business   I it.    for
                                                                                 (·
                                                                                  \-

approximately $9, 285, 000 despite declarations made to U.S.

Officials that the owners of FG Delta Plus did not include

TEYF;         "Payment        for     Services" /"Payment           for      Goods"      -for

approximately .$8, 160 ;·000, despite TEYF reporting a collective

net loss in the. years 2011 -                      2014 on' his U.S,          Individual

Income        Tax    Returns;         and ·"Transfer         for     Own     Funds"      for

approximately $4,040,000, despite declaring that neither TEYF

or T. Teyf had a financial interest in or.sigpature authority

over a financial a·ccount located in a foreign country.

        c.      From 2011 - 2013, TEYF and others conspired to use

financial institutions of the United States to launder over


                                                                                                 ~
 Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 48 of 51
                                                                                          47
                           /



         $39, 415, 000 of criminal proceeds from schemes TEYF ·organized

         prior to his residency in the United States.

       80.         The funds contained in BOA 3905, BOA 60],4, BOA 3844, BOA

 9409, BOA 1991, BOA 9748, BOA 3285, BOA 1736, BOA 1314, BOA 1292,

. BOA 3691, BOA 1563, BOA· 7892,                     BOA_ 4884,      FCB 3951,   FCB 0918,      BBT

 1502,. FCB 3812,              FCB 0897,       BBT 4304,         and PNC 4726 represent the

proceeds of specified unlawful activity due to TEYF's use of the

aforementioned accounts, nominees, and co-conspirators to launder

the proceeds of a criminal bribery/kickback scheme.

       81.         The defendant funds and.proceeds traceable thereto·are.
                                                                 '
identical to property involved in, or traceable to,                                 trarisactio;ris

or attempted transactions in violation of 18 U.S. C ~                                §   1956   and··

1957.         Therefore·        the      . aforementioned            assets   are    liable      to

·condemnation and forfeiture to the United States pursuant to 18

U. S . C .    §§   9 81 (a) ( 1 ) (A)   and 9 8 2 ( a) ( 1 ) .

      82.          Because the property sought to be seized can be easily

.·moved or transferred,                 out of      the reach of th~ United States a

re$tr.aining order· u~der Title                       21,    United States       Code,    Section

853 (e)_ would not be sufficient to assure the availability of the

property for forfeiture."




             Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 49 of 51
                                                                                                48~
                    Further the affiants saith naught.



                                                                   ERIC J4/PHIL~
                                                                   SPECIAL AGENT ·
                                                                   INTERNAL REVENUE SERVICE



                                                                   ROBERT A.~$
                                                                   SPECIAL AGENT
                                                                   FEDERAL BUREAU OF INVESTIGATION


· -AYon this       S-
                    day of December     201~, MUlt A-. /lf.~>, \j/t. r t/4GJ: fthlA,,J f                    j     appeared
  ~. b~fore me via reliable electronic means,~laced under oath,.and attested to the contents of this Affidavit.
                                             ~                                                    '




                                                                  ·~~·
                                                                   UNITED STATES MAGISTRATE JUDGE




                                                                                                                  49

                          Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 50 of 51
                          ATTACHMENT A


     1.    The balance of funds in account number 5384574726,

(hereinafter "PNC 4726") in the names of Leonid I .. Teyf and

Grigory L.    Teyf at     PNC Bank in an amount not           to exceed

$5,035,000,   the    proceeds    of   LEONID    I.   TEYF's   specified
                                        /,



unlawful   activities     that   have    been   deposited     into   the

account;

     2.    The balance of funds in account number 5384574742,

(hereinafter "PNC 4742") in the names of Leonid I. Teyf and

Grigory L.    Teyf   at   PNC Bank in an amount not           to exceed

$5,035,000,   the    proceeds    of   LEONID    I.   TEYF's   specified

unlawful   activities     that   have    been   deposited     into   the

account.




 Case 5:18-mj-02085-JG Document 1 Filed 12/05/18 Page 51 of 51
